Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00371-CV

                  In the Estate of Mildred Elizabeth Thomas EDWARDS, Deceased

                          From the Probate Court No. 1, Bexar County, Texas
                                   Trial Court No. 2010-PC-0827-A
                           Honorable Polly Jackson Spencer, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: April 15, 2015

REINSTATED AND DISMISSED

           On September 23, 2013, we issued an order abating this appeal upon proof that appellant

was an alleged debtor in an involuntary bankruptcy proceeding. See TEX. R. APP. P. 8.2. The appeal

and all appellate timelines were suspended, and the appeal was closed for administrative purposes

pending a request for reinstatement or severance.

           On March 27, 2015, the parties filed a joint motion to reinstate the appeal on the court’s

docket for the sole purpose of dismissing it. In the motion, the parties state that they have reached

a settlement agreement in this matter, which has been approved by the bankruptcy court. Attached

to the parties’ motion is a certified copy of the bankruptcy court’s order approving the settlement

agreement. The parties further state that by authorizing the trustee to take all actions necessary to

implement the settlement agreement, the bankruptcy court has, for purposes Texas Rule of
                                                                                  04-13-00371-CV


Appellate Procedure 8.3(a), terminated the automatic stay to allow the parties to reinstate the

appeal for the sole purpose of dismissing it. We are of the opinion that the motion before us

satisfies the requirements of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 8.3(a);

42.1(a). The parties’ motion is therefore granted. The appeal is reinstated on the court’s docket

and dismissed.

                                                PER CURIAM




                                              -2-